     Case 2:19-cv-07441-CAS-JC Document 32 Filed 11/10/20 Page 1 of 2 Page ID #:1164



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
       GLENN P.,1                                   Case No. 2:19-cv-07441-CAS-JC
11
                                 Plaintiff,         (PROPOSED)
12
                         v.                         ORDER ACCEPTING FINDINGS,
13                                                  CONCLUSIONS, AND
                                                    RECOMMENDATIONS OF UNITED
14     ANDREW SAUL, Commissioner                    STATES MAGISTRATE JUDGE
       of Social Security,
15
16                              Defendant.
17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint and all
18 of the records herein, including the October 9, 2020 Report and Recommendation
19 of United States Magistrate Judge (“Report and Recommendation”), Defendant’s
20 Objections to Report and Recommendation (“Objections”), and Plaintiff’s Reply to
21 Defendant’s Objections. The Court has further made a de novo determination of
22 those portions of the Report and Recommendation to which objection is made.
23 The Court concurs with and accepts the findings, conclusions, and
24 recommendations of the United States Magistrate Judge and overrules the
25 Objections.
26
             1
27            Plaintiff’s name is partially redacted to protect his privacy in compliance with Federal
      Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28    Administration and Case Management of the Judicial Conference of the United States.
     Case 2:19-cv-07441-CAS-JC Document 32 Filed 11/10/20 Page 2 of 2 Page ID #:1165



 1          IT IS HEREBY ORDERED that (1) the decision of the Commissioner of
 2 Social Security is reversed and the matter is remanded for further administrative
 3 action consistent with the Report and Recommendation; and (2) Judgment be
 4 entered accordingly.
 5          IT IS FURTHER ORDERED that the Clerk serve copies of this Order, the
 6 Report and Recommendation, and the Judgment on counsel for the parties.
 7          LET JUDGMENT BE ENTERED ACCORDINGLY.
 8
      DATED: November 10, 2020
 9
                                    ________________________________________
10
                                    HONORABLE CHRISTINA A. SNYDER
11                                  UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           2
